     Case: 6:20-cv-00234-WOB Doc #: 5 Filed: 12/11/20 Page: 1 of 3 - Page ID#: 18




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

    WILLIAM H. BUTLER and                         )
    FREDDIE W. TALLANT,                           )
                                                  )
           Plaintiffs,                            )      Civil Action No. 6: 20-234-WOB
                                                  )
    v.                                            )
                                                  )
    CHFS, et al.,                                 )        MEMORANDUM OPINION
                                                  )            AND ORDER
           Defendants.                            )

                                       *** *** *** ***

          Plaintiffs William Butler and Freddie Tallant indicate that they are confined at the

Laurel County Detention Center in London, Kentucky. However, neither plaintiff is currently

an inmate at the jail.1 The plaintiffs have filed a two-page handwritten complaint alleging that

in October 2020 the Child Support Enforcement Division of the Cabinet for Health and Family

Services confiscated the entirety of their “stimulus relief checks” and applied the funds to their

obligations for unpaid child support. [R. 1] They contend that this violates the “CARES Act.”

[R. 2]

          The Court has reviewed the plaintiffs’ submission, but concludes that this action should

be dismissed for several reasons. First, the plaintiffs failed to comply with this Court’s Local

Rule that pro se complaints must be filed on a court-approved form. LR 5.2(a). Second,

neither of the plaintiffs paid the required $402.00 filing fee or filed a motion to proceed in

forma pauperis. Third, the letter by Butler and Tallant fails to provide sufficient facts


1
 See http://www.laurelcountycorrections.com/laurelcoc_inmatelist.html (visited on Dec. 10,
2020).
    Case: 6:20-cv-00234-WOB Doc #: 5 Filed: 12/11/20 Page: 2 of 3 - Page ID#: 19




regarding the amount of child support owed and the circumstances of the alleged confiscation

to adequately state a viable claim for relief under Rule 8 of the Federal Rules of Civil

Procedure. Fourth, the plaintiffs’ claims are not properly joined together in a single suit under

Rules 18 and 20 of the Federal Rules of Civil Procedure. Wilson v. Bruce, 400 F. App’x 106,

108 (7th Cir. 2010) (noting that joinder requires commonality of both legal claims and the

underlying factual basis for them).

        However, the Court will dismiss the plaintiffs’ complaint with prejudice because their

claim is simply without merit. By its terms the CARES Act, Pub. L. 116-136 (Mar. 27, 2020)2,

expressly provides that the “economic impact payment” of up to $1,200.00 per person cannot

be offset against the kinds of debts expressly identified in Section 2201(d)(1) to (d)(3) of the

Act. However, child support obligations are not one of the debts excepted from setoff.

Accordingly, the stimulus payment can be garnished to pay past-due child support pursuant to

Section 464 of the Social Security Act and Section 6402(c) of the Internal Revenue Code. See

26 U.S.C. §§ 6402(c) (2019), 26 U.S.C. § 6428 (2020).3 The website of the Internal Revenue

Service dedicated to the CARES Act stimulus payment states this clearly: “Your [Economic

Impact] Payment will be offset if you owe past-due child support.”4 Therefore none of the




2
  See https://www.congress.gov/116/bills/hr748/BILLS-116hr748enr.pdf) (visited on Dec. 10,
2020).
3
   See https://crsreports.congress.gov/product/pdf/IN/IN11322#:~:text=Section%202201(d)%20
of%20the,the%20Child%20Support%20Enforcement%20(CSE) (visited on Dec. 10, 2020).

4
  See https://www.irs.gov/newsroom/economic-impact-payment-information-center-topic-d-
receiving-my-payment (visited on Dec. 10, 2020).
  Case: 6:20-cv-00234-WOB Doc #: 5 Filed: 12/11/20 Page: 3 of 3 - Page ID#: 20




defendants violated the plaintiffs’ federal rights by garnishing their stimulus payment to satisfy

unpaid child support obligations.

       Accordingly, it is ORDERED as follows:

       1.      The complaint filed by William Butler and Freddie Tallant [R. 1] is

DISMISSED with prejudice.

       2.      All pending motions are DENIED.

       3.      This action is STRICKEN from the Court’s docket.

       This 11th day of December, 2020.
